662 F.3d 1072 (2011)
PLANNED PARENTHOOD MINNESOTA, NORTH DAKOTA, SOUTH DAKOTA and Carol E. Ball, M.D., Appellees
v.
Mike ROUNDS, Governor and Marty J. Jackley, Attorney General, in their official capacities, Appellants.
Alpha Center, et al.
Christian Medical & Dental Associations, et al., Amici on Behalf of Appellant.
Planned Parenthood Minnesota, North Dakota, South Dakota and Carol E. Ball, M.D., Appellees
v.
Mike Rounds, Governor, Marty J. Jackley, Attorney General, in their official capacities, et al., Appellants.
Christian Medical & Dental Associations, et al., Amici on Behalf of Appellant.
Planned Parenthood Minnesota, North Dakota, South Dakota and Carol E. Ball, Appellants
v.
Mike Rounds, Governor, et al., Appellees.
Family Research Council, et al., Amici on Behalf of Appellant
Eagle Forum Education and Legal Defense Fund, et al., Amici on Behalf of Appellee.
Nos. 09-3231, 09-3233, 09-3362.
United States Court of Appeals, Eighth Circuit.
December 7, 2011.


*1073 AMENDED ORDER
The court's order of December 5, 2011 granting rehearing en banc and vacating the court's opinion and judgment of September 2, 2011 is vacated.
The State Appellants'/Cross-Appellees' September 30, 2011 petition for rehearing en banc and the Alpha Center Appellants'/Cross-Appellees' petition for rehearing en banc are granted. Rehearing en banc is limited to the issue of whether the district court erred in enjoining the provisions of South Dakota Century Law 34-23A-10.1(1)(e)(ii) dealing with the suicide advisory. It is further ordered that Part II.C of the court's September 2, 2011 opinion is vacated. The court's September 2, 2011 judgment is also vacated.
The clerk is directed to set this case for oral argument at 10:00 a.m. on Monday, January 9, 2012 in St. Louis, Missouri. Counsel shall, within ten days, submit 30 additional copies of previously filed briefs and 8 additional copies of the appendix.